DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are currently pending
Objection to Claim 1 has been withdrawn in view of Applicant’s amendment
The 112(b) rejection of Claim 3 has been withdrawn in view of Applicant’s amendment 
The Obviousness-Type Double Patenting rejection has been withdrawn in view of Applicant’s Terminal Disclaimer received on November 23, 2022.
Objection to the title of the invention has been withdrawn in view of Applicant’s amendment
Objections regarding the Abstract have been withdrawn in view of Applicant’s amendments

Response to Arguments	
Applicant's arguments filed on November 23, 2022 regarding the 112(a) enablement rejection have been fully considered but they are not persuasive. Applicant cites process parameters of Paragraph 40 of the instant specification, and states a person of ordinary skill in the art would be able to practice the presently claimed subject matter (the average void ratio of the porous particle is not less than 12% but not more than 50%, and the porous particle contains two or more voids having diameters that are each at least 8% of the particle diameter of the porous particle) without undue experimentation. Upon review of Paragraph 40 of the instant specification, Examiner maintains the position that the specification does not establish a baseline value for addition speed, pH, stirring speed, reaction time, ammonium ion concentration, or precipitation speed before it is increased or decreased. Without the baseline values, there is an undue amount of experimentation required to produce a particle with the claimed diameter of the particles. Thus, Examiner disagrees that a person of ordinary skill in the art would be able to practice the presently claimed subject matter.
Applicant states the Patent Office has not considered the state of the prior art and the level of ordinary skill in the art, two factors needed to be considered in an enablement type rejection. Examiner has considered all Wands Factors of the enablement rejection before concluding the application fit the condition for an enablement rejection, including the state of the prior art and the level of ordinary skill in the art. Examiner maintains the position that at the time of filing for the present invention, the state of the art was limited in its ability to possess and/or disclose the void diameters as a relative percentage to the particle size, and even further limited in its ability to disclose how to construct a particle containing voids having diameters that are a specific percentage of the particle diameter of the secondary particle. 
Applicant references WO 2015/108163, which was included in the Information Disclosure Statement received on July 10, 2020 and considered by Examiner as part of the non-final rejection. Applicant states WO 2015/108163 teaches steps to make a lithium composite oxide porous particle in Step (I) and Step (II), as well as Examples 1-9. Examiner agrees that WO 2015/108163 teaches steps to make a lithium composite oxide porous particle, but WO 2015/108163 discloses the overall cross-sectional porosity of a secondary particle, which is a different particle characteristic than the diameter of an individual void as a relative percentage of the secondary particle size. WO 2015/108163 does not disclose any measurement of the diameter of an individual void within the secondary particle, and thus does not contribute to establishing an understanding of the methodology regarding how to intentionally construct a lithium composite oxide, wherein the diameter of a void within the particle is a specific percentage of the diameter of the secondary particle.  
Applicant completes their argument by referencing Paragraph 40 of the instant specification, and states that in conjunction with the general knowledge of practitioners in the art, one of ordinary skill in the art would have been able to practice the full scope of the presently claimed subject matter without undue experimentation. Examiner concludes that Paragraph 40 or any other portion of the application has not been amended to provide a baseline value for addition speed, pH, stirring speed, reaction time, ammonium ion concentration, or precipitation speed before it is increased or decreased. The reference WO 2015/108163 does not contribute to establishing baseline values for such parameters that would control the diameter of a void being a specific percentage of the diameter of the secondary particle, and therefore does not provide any relief to the undue experimentation or aid in developing the knowledge of a person of ordinary skill in the art in this matter. Examiner maintains the 112(a) rejection is proper.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The broadest reasonable interpretation of Claims 1-3 entails a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle. The porous particle possesses specific properties such as quantities of voids, diameters of voids, void ratio ranges, and coverage ratio ranges for a coating on the particle. The specification does not provide direction on how to produce a lithium composite oxide containing a porous particle with all of the claimed characteristics. 
At the time of filing for the present invention, the state of the art was such that a positive electrode active substance layer containing a lithium composite oxide, wherein the lithium composite oxide includes a porous particle, had been known in the art. Additionally, porous particles with more than one void had been observed, and void ratios had been recorded. At the time of filing for the present invention, the state of the art was limited in its ability to possess and/or disclose the void diameters as a relative percentage to the particle size. For closest prior art, see Aida et al (WO 2017/073238 A1 wherein US 2019/0036112 A1 is the English equivalent). Accordingly, the Applicant of the instant case would find it necessary in their specification to disclose not only the finding of void diameters as a relative percentage to the particle size, but also disclose how a person of ordinary skill in the art would obtain such properties for the porous particle.
The specification discloses the following method to influence the void ratio and diameter of the particles, “voids formed in the precursor particles were controlled by altering the addition speed of the metal component-containing mixed liquid, the pH, the stirring speed and the reaction time. For example, in the case of Comparative Examples 1 and 2, the void ratio and void diameter were lowered by increasing the reaction time. In addition, in the case of Example 6 and Comparative Example 6, the void ratio and void diameter were increased by lowering the ammonium ion concentration and increasing the precipitation speed” ([0040]). The specification does not establish a baseline value for addition speed, pH, stirring speed, reaction time, ammonium ion concentration, or precipitation speed before it is increased or decreased. Without the baseline values, there is an undue amount of experimentation required to produce a particle with the claimed void ratio and diameter of the particles.
Further relating to the porous particle production, there is not a working example in the specification that quantitatively describes these steps in a way that enables a person of ordinary skill in the art to produce such a porous particle. The specification cites process steps in qualitative terms that are not actionable to ensure the porous particle described in the claims is produced. For example, the specification discloses “the metal component-containing mixed liquid was added under stirring to the reaction liquid at a specified speed” wherein neither the stirring method nor the speed is disclosed, and “Crystallization was terminated after a specified period of time had passed” ([0040]), which does not provide any reference for elapsed time to be expected. 
 Thus, the disclosed examples in the specification do not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim(s), and Claims 1-3 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721